Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the parent case
The cross-reference to related application has been amended as follows:
This application is a Continuation of U.S. Patent Application No. 15/606,417, filed 05/26/2017, now U.S. Patent No. 10,680,220, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Braswell and Doyle, teach the claim limitations except, “a first translation member operably coupled to a first one of the plurality of vent caps and spaced from the primary member in a first direction; a second translation member operably coupled to a second one of the plurality of the vent caps and spaced from the primary member in a second direction, wherein the single radially outwardly extending arm of each of the plurality of vent caps couples one of the first translation member and the second translation member to a respective one of the plurality of vent caps; and an actuator operably coupled to the primary member, the first translation member, and the second translation member to cause substantially simultaneous rotational movement of the plurality of vent caps, wherein the primary member is disposed intermediate the plurality of vent caps and the actuator, and wherein the actuator is 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the specific arrangement of the first translation member, the second translation member and the primary member related to the actuator and the vent cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINGWEN R ZENG/Examiner, Art Unit 1723